NO. 07-07-0121-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL A

                                    JULY 5, 2007
                          ______________________________

        IN RE ZURICH AMERICAN INSURANCE COMPANY, AS SUBROGEE

           OF HUNTER INDUSTRIES, INC. AND JOHNNIE HILL, RELATOR
                    _________________________________


Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                                MEMORANDUM OPINION


       Relator, Zurich American Insurance, as subrogee of Hunter Industries, Inc. and

Johnnie Hill, petition this court to issue a writ of mandamus directing the Honorable Charles

Ramsay, Judge for the 428th District Court, to vacate his order of December 15, 2006. For

the reasons stated, we deny relator’s petition.


       Relator complains that Judge Ramsay’s order granting relief to Elizabeth Gutierrez,

real party in interest, is void because it was rendered without the trial court having

jurisdiction, either because 1) the order granting relief was issued after the summary

judgment in the underlying suit had become final; or 2) the trial judge of the 428th District

Court did not have jurisdiction to issue an order in a case before the 274th District Court.
                                        Background


       Relator sued Gutierrez and Miguel Gomez in the underlying proceedings for

damages arising from an automobile accident. In relator’s original petition, relator sought

recovery of damages from Gutierrez for negligent entrustment; additionally, relator prayed

for pre-judgment and post-judgment interest, court costs, reasonable attorney fees and for

other relief to which they were entitled. The case was assigned to the 274th District Court

of Hays County with Judge William Henry presiding. On December 5, 2005, a default

judgment was entered against Gomez. The suit against Gomez was severed from this

case on August 8, 2006. Also on August 8th, Judge Henry heard relator’s Motion for

Summary Judgment against Gutierrez, which requested judgment equal to the damages

paid by relator to the victim of the accident, pre-judgment interest, and post-judgment

interest, but did not request relief of court costs or attorney fees. Judge Henry granted

relator’s summary judgment and signed an order to that effect on August 8, 2006. The

order did not contain a Mother Hubbard clause.


       Following the trial court’s entry of summary judgment, Gutierrez filed a motion for

new trial that was denied by Judge Henry on November 21st. Believing that her time for

filing notice of appeal was running out, Gutierrez filed a second motion entitled, “Motion for

Rehearing, for New Trial, to Vacate Or Modify Prior Orders, and to Withdraw/Strike

Deemed Admissions.” Gutierrez had a hearing on that motion before Judge Ramsay of

the 428th District Court of Hays County on December 15, 2006. After the hearing, Judge

Ramsay granted Gutierrez’s motion and vacated Judge Henry’s August 8th order granting



                                              2
summary judgment in favor of relator. Relator requests this court to order Judge Ramsay

to vacate his order of December 15th and to proceed no further in this case.


                                  Finality of August 8th Order


       First, relator contends that the August 8th order disposed of all claims and was a final

order. Since Gutierrez filed a motion for new trial within thirty days of the August 8th order,

relator contends that the trial court had plenary jurisdiction under rule 329b(e) of the Texas

Rule of Civil Procedure to vacate the judgment for thirty days after the motion for new trial

was overruled, either by operation of law or by written order. TEX . R. CIV. P. 329b(e).

Relator contends Judge Ramsay’s order was issued after the expiration of such time

period.


       In determining finality, we are to err on the side of preserving appeals by ensuring

that the right to appeal is not lost by overly technical application of the law. See Lehmann

v. Har-Con Corp., 39 S.W.3d 191, 205 (Tex. 2001).                A judgment issued without a

conventional trial on the merits is final for purposes of appeal if, and only if, either it actually

disposes of all claims and parties then before the court, regardless of its language, or

states with unmistakable clarity that it is a final judgment as to all claims and all parties.

Id. at 192-93. A claim is not waived merely because it is not presented in a motion for

summary judgment. See McNally v. Guevara, 52 S.W.3d 195, 196 (Tex. 2001). Also, on

appeal, we do not presume that the motion for summary judgment addresses all of a

movant’s claims. See Sw. Invs. Diversified, Inc. v. Estate of Mieszkuc, 171 S.W.3d 461,

467 (Tex.App.–Houston [14th Dist.] 2005, no pet.).


                                                 3
       In this case, the order granting summary judgment in favor of relator does not

contain a Mother Hubbard clause, nor does it dispose of court costs or attorney fees.

Therefore, without clear indication that relator was waiving its claim of attorney fees, see

Dallas Fire Fighters Ass’n v. Booth Research Group, Inc., 156 S.W.3d 188, 198

(Tex.App.–Dallas 2005, pet. denied) (party waived attorney fees by letter prior to entry of

summary judgment), and without a clear indication of the trial court’s intention to dispose

of all issues, we conclude that the issues of attorney fees and court costs remain

unresolved. Hence, the order of August 8th is not a final judgment.


                                 District Court Authority


       In any county in which there are two or more district courts, in case of absence, any

of the district judges may hold court for another. See TEX . GOV’T CODE ANN . § 24.303(c)

(Vernon 2004). See also TEX . CONST . art. V, § 11; TEX . R. CIV. P. 330(e). Any of the

district judges within a county may hear and determine any part or question of any case

or proceeding pending in any of the courts, and any other of the district judges may

complete the hearing and render judgment in the case or proceeding. TEX . GOV’T CODE

ANN . § 24.303(c) (Vernon 2004). Any of the district judges may hear and determine

motions for new trials and may enter judgment or issue orders on them in the court in

which the case or proceeding is pending without transferring the case or proceeding. See

id. The district judge in whose court the matter is pending may proceed to hear, complete,

and determine that matter or all or any part of any other matter and render a final

judgment. Id.



                                             4
       In this case, both trial court district judges have jurisdiction in Hays County.

Therefore, both trial court district judges had concurrent jurisdiction to hear any part of the

proceeding. See Pinnacle Gas Treating, Inc. v. Read, 160 S.W.3d 564, 566 (Tex. 2005).

No formal order is necessary to grant jurisdiction to Judge Ramsay. See id. Since we

have concluded that the order signed by Judge Henry on August 8, 2006 was not a final

judgment, all issues have not been disposed of by Judge Henry; therefore, the 274th district

court maintains its jurisdiction. Likewise, since the district courts of Hays County have

concurrent jurisdiction, the 428th district court also has jurisdiction over the pending suit.


                                         Conclusion


       For the foregoing reasons, we deny relator’s petition for mandamus.




                                                   Mackey K. Hancock
                                                       Justice




                                              5